                                                                             Page 1 of 2


           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION


LLOYD GOODNOW,

               Plaintiff,

v.                                            CASE NO. 1:20cv257-RH-GRJ

THIRD CONG. DIST. OF FLA.,

               Defendant.

_____________________________/


                             ORDER OF DISMISSAL


       This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 7, the first set of objections, ECF No. 8, the order to

show cause why the case should not be dismissed, ECF No. 9, and the response,

ECF No. 10. I have reviewed de novo the issues raised by the objections.

       The report and recommendation is correct and is adopted as the court’s

opinion.

       IT IS ORDERED:

       1. The report and recommendation, ECF No. 7, is accepted.

       2. The clerk must enter judgment stating, “This case is dismissed for lack of

jurisdiction.”
Case No. 1:20cv257-RH-GRJ
                                                                          Page 2 of 2


       3. The clerk must close the file.

       SO ORDERED on May 19, 2021.

                                           s/Robert L. Hinkle
                                           United States District Judge




Case No. 1:20cv257-RH-GRJ
